     Case 1:14-md-02542-VSB-SLC Document 1289 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE:
                                                 MDL No. 2542
 KEURIG GREEN MOUNTAIN SINGLE-
 SERVE COFFEE ANTITRUST                          Master Docket No. 1:14-md-02542 (VSB) (SLC)
 LITIGATION

 This Document Relates to
 Case No. 1:14-cv-00905 (VSB) (SLC)
 Case No. 1:14-cv-04242 (VSB) (SLC)




   KEURIG’S N OTICE OF MOTION FOR SANCTIONS DUE TO SPOLIATION OF
                             EVIDENCE


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Keurig’s Motion for Sanctions Due to Spoliation of Evidence and the Declaration of Joseph

M. Kay, dated April 19, 2021, and the exhibits appended to the Declaration, Defendant Keurig

Green Mountain, Inc. (“Keurig”) hereby moves for an Order for sanctions due to spoliation of

evidence by TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm Foods, Inc.

(collectively, “TreeHouse”) and JBR, Inc. (“JBR”) pursuant to Rule 37(e) of the Federal Rules of

Civil Procedure.


       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s November 9, 2020

Order, ECF No. 1171, TreeHouse and JBR’s opposition brief is due on May 21, 2021, and

Keurig’s reply brief is due June 7, 2021.
    Case 1:14-md-02542-VSB-SLC Document 1289 Filed 04/19/21 Page 2 of 2




Dated: April 19, 2021
                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                    By: /s/ Leah Brannon
                                        Leah Brannon
                                        Carl Lawrence Malm
                                        2112 Pennsylvania Avenue, NW
                                        Washington, D.C. 20037
                                        Telephone: (202) 974-1500
                                        lbrannon@cgsh.com
                                        lmalm@cgsh.com

                                         Rahul Mukhi
                                         Joseph M. Kay
                                         One Liberty Plaza
                                         New York, NY 10006
                                         Telephone: (212) 225-2000
                                         rmukhi@cgsh.com
                                         jkay@cgsh.com


                                 BUCHANAN INGERSOLL & ROONEY PC

                                    By: /s/ Wendelynne J. Newton
                                        Wendelynne J. Newton
                                        Mackenzie A. Baird
                                        Union Trust Building
                                        501 Grant Street, Suite 200
                                        Pittsburgh, PA 15219
                                        Telephone: (412) 562-8932
                                        wendelynne.newton@bipc.com
                                        mackenzie.baird@bipc.com

                                         Attorneys for Defendant Keurig Green
                                         Mountain, Inc., f/k/a Green Mountain Coffee
                                         Roasters, Inc., and as successor to Keurig,
                                         Incorporated




                                     2
